DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on November 1, 2021. In particular, claim 1 has been amended with the subject matter of claims 8 and 23. The new grounds of rejection set forth below simply move the arguments from the previous claim 8 and 23 into the present claim 1; thus, the following action is properly made final.  It is also noted that claims 28-31 are newly presented and require new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20, and 24-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rentsch et al (EP 2 722 368) in view of Tangelder et al (US 2012/0135169).
Regarding claims 1 and 28, Rentsch teaches a method of preparing a polymer composition, the method comprising using at least one mono-substituted succinic anhydride (claim 1) before the compounding of a polymer composition (claim 31) wherein the polymer composition comprises at least one polymer as a polymer composition and at least one calcium carbonate as a filler (claim 1).  The polymer composition does not contain polylactic acid.  Rentsch teaches that is reduces polymer decomposition during processing ([0020]).  

Tangelder teaches that articles can be made by a thermoplastic plastic composition which incorporates a biopolymer such as PBAT, PHA, PHB, etc. ([0069]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the biopolymer as taught by Tangelder in place of the thermoplastic polymer of Rentsch.  One would have been motivated to do in order to receive the expected benefit of having a biodegradable article (Tangelder, [0003]).
Regarding claims 2 and 18, Rentsch teaches that the at least one mono-substituted succinic anhydride is mono-substituted with a group selected from the group consisting of a linear, branched, aliphatic and cyclic group having a total amount of carbon atoms ranging from C2 to C30 ([0049]).
Regarding claims 3 and 19, Rentsch teaches that the at least one mono-substituted succinic anhydride is at least one alkyl mono-substituted succinic anhydride ([0050]) such as ethyl succinic anhydride, etc. ([0098]).
Regarding claim 4, Rentsch teaches that the at least one mono-substituted succinic anhydride is used before compounding of the polymer composition in that the at least one mono substituted succinic anhydride are present on the surface of the at least one calcium carbonate comprising material ([0056]).
Regarding claim 5, Rentsch teaches that the at least one mono-substituted succinic anhydride Is used during compounding of the polymer composition in that the at least one mono-substituted succinic anhydride is contacted under mixing with the polymer composition comprising at least one polymer as the polymer component and at least one calcium carbonate comprising material as the filler (claim 31).
Regarding claims 6 and 20, Rentsch teaches that the succinic anhydride is present in the amount from 0.1 to 2.5 % by weight of the calcium carbonate (Claim 30).
Regarding claims 9, 12, 24 and 27, Rentsch teaches that the succinic anhydride is present in the amount from 0.1 to 2.5 % by weight of the calcium carbonate (Claim 30).  Rentsch teaches that the polymer composition contains 1 to 85% by weight of the surface treated calcium carbonate, therefore, the amount of the succinic anhydride is at least 0.005 % by weight. 
Regarding claims 10 and 25, Rentsch teaches that the calcium carbonate is ground ([0041]) from marble, limestone, etc. ([0042])
Regarding claims 11 and 26, Rentsch teaches the recited properties of the calcium carbonate ([0043]-[0046]).
Regarding claim 13, Rentsch fails to teach or suggest the recited additives.
Tangelder teaches a polymeric composition which incorporates additives such as pigments, lubricants, antioxidants, and waxes can be added to the composition.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the additives as taught by Tangelder in the composition of Rentsch.  One would have been motivated to do so because these are standard additives for polymeric composition and would have been used to obtain predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 14, Rentsch teaches a method of preparing a polymer composition, the method comprising using at least one mono-substituted succinic anhydride (claim 1) before the compounding of a polymer composition (claim 31) wherein the polymer composition comprises at least one polymer as a polymer composition and at least one calcium carbonate as a filler (claim 1).  The polymer composition does not contain polylactic acid.  Rentsch teaches that is reduces polymer decomposition during processing ([0020]).  
Rentsch teaches that the polymer is a thermoplastic resin ([0178]), however, fails to teach that this is a biopolymer.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the biopolymer as taught by Tangelder in place of the thermoplastic polymer of Rentsch.  One would have been motivated to do in order to receive the expected benefit of having a biodegradable article (Tangelder, [0003]).
Regarding claim 15, Rentsch teaches that the at least one mono-substituted succinic anhydride is used before compounding of the polymer composition in that the at least one mono substituted succinic anhydride are present on the surface of the at least one calcium carbonate comprising material ([0056]).  Rentsch teaches that the at least one mono-substituted succinic anhydride Is used during compounding of the polymer composition in that the at least one mono-substituted succinic anhydride is contacted under mixing with the polymer composition comprising at least one polymer as the polymer component and at least one calcium carbonate comprising material as the filler (claim 31).
Regarding claim 16, Rentsch teaches a polymer composition obtained by the recited process (please see above rejections for the process limitations) wherein the polymer composition is incorporated into healthcare products ([0230]).
Rentsch teaches that the polymer is a thermoplastic resin ([0178]), however, fails to teach that this is a biopolymer.
Tangelder teaches that articles can be made by a thermoplastic plastic composition which incorporates a biopolymer such as PBAT, PHA, PHB, etc. ([0069]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the biopolymer as taught by Tangelder in place of the thermoplastic polymer of Rentsch.  One would have been motivated to do in order to receive the expected benefit of having a biodegradable article (Tangelder, [0003]).

Regarding claim 17, Rentsch teaches a healthcare product ([0230]) comprising a polymer composition obtained by the recited process (please see above rejections for the process limitations).
Rentsch teaches that the polymer is a thermoplastic resin ([0178]), however, fails to teach that this is a biopolymer.
Tangelder teaches that articles can be made by a thermoplastic plastic composition which incorporates a biopolymer such as PBAT, PHA, PHB, etc. ([0069]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the biopolymer as taught by Tangelder in place of the thermoplastic polymer of Rentsch.  One would have been motivated to do in order to receive the expected benefit of having a biodegradable article (Tangelder, [0003]).
Claims 29-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokiwa et al (US 5,206,087) in view of Rentsch et al (EP 2 722 368).
Regarding claim 29-31, Tokiwa teaches a method of preparing a polymer composition in which the polymer can be a blend of polymers.  Tokiwa teaches that the polymer can be a mixture of biodegradable polymers (col, 64-67) such as polyhydroxybutyrate (PHB) and polycaprolactone (PCL) (col. 3, lines 1-12).  Tokiwa also teaches that the composition can be a mixture of biodegradable polymers with a fossil fuel polymer (Abstract).  The fossil fuel polymer can be polyethylene, polypropylene, or polymethylpenetene (col 3, lines 10-25).  The composition does not contain polylactic acid.  
Tokiwa teaches that the method of preparing a polymer composition include incorporating a filler such as calcium carbonate (col. 3, lines 25-30.  
However, it fails to teach the incorporation of the mono-substituted anhydride.
Rentsch teaches a method of preparing a polymer composition, the method comprising using at least one mono-substituted succinic anhydride (claim 1) before the compounding of a polymer 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the mono-substituted succinic anhydride of Rentsch as an additive to the polymer preparation method as taught by Tokiwa.  One would have been motivated to do so because Rentsch teaches that is reduces polymer decomposition during processing ([0020]).  
Response to Arguments
The claim objection set forth in paragraph 2 and the 35 USC 112 2nd paragraph rejection set forth in paragraph 4 of the office action mailed on April 30, 2021 have been withdrawn in light of applicant’s amendment filed on November 1, 2021. 
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Tangelder includes flour as an essential component.
Examiner’s response:  Tangelder is used to teach that biopolymers are superior to synthetic polymers ([0003]) and can be used in place of synthetic polymers.  The flour in Tangelder is not incorporated into the rejection as cited above.
Applicant’s argument:  Tangelder describes a laundry list of biopolymers.  
Examiner’s response:  The laundry list in Tangelder includes the recited polymers in independent claim 1.  It is noted that independent claims 15-17 do not explicitly cite the type of biopolymer and therefore would include many of the biopolymers cited in Tangelder.
Applicant’s argument:  The working examples of Tangelder includes polylactic acids.
Examiner’s response: While polylactic acid polymers may be exemplified in Tangelder, it does not obviate the teaching of other biopolymers within the specification of Tangelder.
Applicant’s argument:  Tangelder further describes that the compositions may be supplemented with fillers.
Examiner’s response:  Tangelder is used to teach that biopolymers are superior to synthetic polymers ([0003]) and can be used in place of synthetic polymers.  The filler in Tangelder is not incorporated into the rejection as cited above.
Applicant’s argument:  There is no teaching or suggestion in Tangelder that would have motivated one of ordinary skill to specifically select a biodegradable polymer obtained from a biopolymer where the polymer composition does not contain polylactic acid.
Examiner’s response:  Tangelder teaches many varieties of biodegradable polymers ([0069], many of which do not contain polylactic acid.  Tangelder motivates that these types of polymers, as a group, are superior to synthetic polymers because they can be biodegraded in natural and ecological ways ([0003]).
Applicant’s argument:  There is no teaching or suggestion in either Rentsch or Tangelder that would have motivated one of ordinary skill to combine a biopolymer with the mono-substituted succinic anhydride modified calcium carbonate material to achieve the unexpected superior properties of the presently-claimed invention including the reduction in polymer decomposition during processing and/or the decrease in melt flow rate and/or the increase in viscosity. Rentsch does not teach or suggest or mention the prevention of polymer decomposition at the cited paragraph (Rentsch, [0020]).
Examiner’s response:  Paragraph [0020] of Rentsch teaches that the surface treatment of the carbonate with the succinic anhydride limits the amount of volatiles evolved at temperatures between 25 and 250 C.  This does prevent the degradation of the polymer during processing as noted in paragraph [0002] of Rentsch which says that if the volatiles are too great, degradation may be induced at higher temperatures during the extrusion or compounding processes. 
Applicant’s argument:  Neither Rentsch nor Tangelder teaches or suggests a specific combination of two polymers.
Examiner’s response:  This is taught by a newly presented reference, Tokiwa.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764